Citation Nr: 1630983	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the instant appeal has been transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board in May 2016, for which he did not appear.  Shortly after his scheduled hearing, he submitted a statement indicating that he did not receive notice of the hearing until after the scheduled date. Also in this statement, he provided VA with an updated address and requested his hearing be rescheduled.  A request to reschedule a hearing for which the Veteran did not appear may be granted upon a showing of good cause.  38 C.F.R. § 20.702(d) (2015).  The Board finds the Veteran has presented good cause for not attending his scheduled hearing is May 2016.  As such, the case must be remanded to schedule the Veteran for another Board hearing per his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

